FRICK, J.
I concur. At first blush I was strongly of the impression that this was a case whfere certain stock was deposited with the agent for safe-keeping, when, in view of the business conducted.by his principal, the agent’s authority was limited to receiving stock for sale and for delivery to the principal’s customers only, and not as a depositary of stock. A careful consideration of the record, however, has convinced me that the stock was intrusted, and intended to be intrusted, to the principal and not to the agent, and that the agent had at *305least tbe apparent authority to transact on behalf of the principal the business intrusted to him by the plaintiff with regard to the stock in question. From these conclusions the result reached by my associate, Mr. Justice THURMAN, necessarily follows.